Response to Amendment
The reply filed on 04/08/2022 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Applicant has previously elected Invention I (a multi tropic farming process) and Species A: fig. 1 in a reply filed on 09/21/2017.  The issue of claim 1 remains as it does not read on elected fig. 1. As noted in the non-responsive action dated 10/30/2017 claim 33 includes subject matter relating to the ability to divide the effluent extracted from the algae and hydroponic systems and recycle a portion of the effluent back to the animal production system, again this is not found in figure 1. Furthermore again there is no reservoir in the elected embodiment. Additionally applicant has introduced subject matter found in unelected species B fig. 2 to claim 33, including a serial filter comprising mechanical filtration, followed by biological filtration, followed by passing through a reservoir, followed by micro-particulate filtration. See 37 CFR 1.111. 
Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDALENA TOPOLSKI whose telephone number is (571)270-3568. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 5712705788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619